      Case 1:20-cv-07251-PAE-KHP Document 43 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE CITY OF NEW YORK,

                                Counterclaim Plaintiff,                20 Civ. 7251 (PAE)
                        -v-
                                                                             ORDER
 ANDRE DENNIS and CARLO NAPPI,

                                Counterclaim Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an email from pro se defendant Carlo Nappi describing his

recent, unsuccessful efforts to secure counsel and intent to respond to the City of New York’s

counterclaims against him by April 30, 2021. The Court had previously ordered Nappi to file

that response by April 13, 2021, see Dkt. 34, and so construes his recent message as a request for

an extension of time. That request is granted. Nappi’s response to the City’s counterclaims is due

by Friday, April 30, 2021. Absent extraordinary circumstances, Nappi should not expect any

further extensions.

       Going forward, Nappi must file all correspondence intended for the Court on the public

docket and, as previously ordered, must appear pro se in this case. If Nappi requires assistance

in doing so, he should review the District’s instructions for representing himself in court, which

are available at https://www.nysd.uscourts.gov/prose/role-of-the-prose-intake-unit/contact. He

may also contact the District’s Pro Se Intake Unit at (212) 805-0175 for further information.

       The City is directed to serve this order on Nappi.

       SO ORDERED.
     Case 1:20-cv-07251-PAE-KHP Document 43 Filed 04/27/21 Page 2 of 2




                                             PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: April 27, 2021
       New York, New York




                                     2
